Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 January 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir:
Nantes Jan. 1. 1782.
Permit me to express my sincere Wishes for your Health & Happiness with every other possible Blessing for this and many succeeding Years, and at the same time to renew my gratefull Thanks for the Friendship & assistance you have so long & so often honoured me with, which I assure you it shall always by [be] my utmost Endeavour to merit by a steady attachement to the Principles I know you approve. Mrs Williams desires me also to assure you of the same Wishes & Sentiments.

I have received another Letter from Mr Moylan in which he says. “It is not necessary that you take any Notice of the subject of my Note to you, you will see the Person it regards in the Course of the next month on his return here, & then the matter you may be assured of it will come from himself.”
From this Declaration it appears probable Mr B. will speak to you first on the subject, which will I dare say be more agreeable to you as well as me.
I am as ever Dear sir Your dutifull & Affectionate Kinsman
Jona Williams J
Je souhaite une bonne & hereuse Année a mon cher Cousin Billy.
 
Notation: Williams Mr. Jona. Nantes Jany 1. 1782.
